Citation Nr: 0304902	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  01-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty for over 13 years and was 
discharged in September 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal from a May 2001 rating decision of the Regional 
Office (RO) in Houston, Texas.  The RO denied entitlement to 
a TDIU.

The veteran and his wife provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO in November 
2001, a transcript of which has been associated with the 
claims file.

In February 2002 the Board undertook internal development of 
the veteran's case which was substantially completed for the 
purpose of the present determination.


FINDINGS OF FACT

1.  The appellant is service-connected for post-traumatic 
stress disorder (PTSD), which is rated as 70 percent 
disabling.  

2.  The appellant meets the scheduler requirements for 
assignment of a TDIU.  

3.  The appellant graduated from college and has experience 
working in construction, sales manager of a lumber company, 
setting up mobile home factories, and as an estimating 
engineer.  He last worked in 1983.  

4.  The evidence shows that the appellant's service-connected 
PTSD is of such severity as to preclude substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1997, the veteran filed a claim for service 
connection for PTSD.  While no service medical records (SMRs) 
were available for review, his awards and commendations, 
which showed participation in combat during World War II, 
served to verify claimed stressors.  

Postservice VA records in 1998 show that the veteran's chief 
complaints were crying episodes, interrupted sleep, 
nightmares of combat related events, feelings of guilt of 
surviving combat missions when others did not, intrusive 
thoughts of combat related events, and exaggerated startle 
reaction.  He was depressed.  His Global Assessment of 
Functioning (GAF) was listed as 50.  PTSD was the diagnosis.  

In an October 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  

When examined by VA in November 1999, the veteran continued 
to complain of sleep disturbance and combat related 
nightmares.  He also had difficulty controlling his anger and 
had exaggerated startle response.  His GAF score was 55.  

In a February 2000 rating decision, the RO confirmed and 
continued the 30 percent disability rating in effect for 
PTSD.  

In September 2000, the veteran filed a claim for an increased 
rating for PTSD.  Upon review of his claim in December 2000, 
the RO granted an increased rating of 70 percent.  This grant 
was based VA outpatient treatment reports from late 1999 
through 2000 and the results of a VA examination report in 
December 2000.  In September 2000, it was noted that the 
veteran was alert with clear sensorium.  He affect was stable 
and appropriate.  He was depressed with occasional 
spontaneous tearfulness.  It was noted that his son had 
recently died of brain cancer.  His GAF score was 70.  He 
attended a PTSD Education Group.  

In December 2000 it was noted that the veteran had worked 
until the early 1980s when he was diagnosed with Guillain-
Barre syndrome.  He was laid off at that time which was at 
the time of the "oil crunch."  He never returned to regular 
employment.  He and his wife had 2 1/2  acres and five rental 
properties, the upkeep of which occupied much of his time.  
He was active at his church and at a nursing home.  

When examined, he was quite subdued and depressed.  It was 
again noted that his son had recently died.  It was also 
noted that he reported a resurgence of his PTSD symptoms.  
His GAF score was 45.  

In February 2001, the veteran filed a claim for a TDIU.  He 
indicated that he had last worked in 1983 as an "estimator" 
for an engineering company.  

Subsequently added to the record were additional VA 
outpatient treatment records.  These records reflect that the 
veteran continued to attend a PTSD Education Group.  In 
January 2001, the veteran described symptoms of depression 
including depressed mood, irritability, poor appetite, poor 
energy, and crying spells.  He agreed to try an 
antidepressant.  

In January 2001, the veteran said that he was feeling better 
since starting his antidepressant.  His GAF score was 70.  

In statements added to the record in August 2001, the 
veteran's son and wife reported the severity of his PTSD 
symptoms.  For example, he isolated himself from others.  He 
often cried and was depressed.  His personal hygiene suffered 
due to his emotional problems.  

In November 2001, the veteran appeared and testified at a 
personal hearing before the undersigned travel Veterans Law 
Judge.  His wife also provided testimony.  It was noted that 
his wife handled the tasks necessary to manage their rental 
properties.  

The Board, in February 2002, requested that additional 
examinations be undertaken to ascertain the current nature 
and extent of severity of the veteran's PTSD.  

Upon VA psychiatric examination in April 2002, the veteran 
reported sleep difficulty and nightmares.  He was depressed 
and had feelings of survivor guilt.  He sometimes had 
suicidal ideation although he did not plan on carrying out 
his thoughts.  He spent much of the day attempting to avoid 
reminders of his combat experiences.  

The examiner noted that the veteran had been in mental health 
treatment for the past 5 years.  He saw a counselor once per 
week and had been involved in the Trauma Recovery Program at 
VA for the past 4 0r 5 years.  His present social functioning 
was reduced over the past.  He did, however, attend church 
and enjoyed his wife's company.  He said that he would 
"piddle around" on the acreage where they lived.  He tried 
to do what he could in helping maintain their rental 
properties.  

On mental status examination, his mood was predominantly sad.  
At times he was tearful when discussing fellow soldiers who 
were killed during service.  His range of affect was somewhat 
constricted.  His affect was appropriate.  He appeared to be 
coherent, and his thoughts were logical and goal directed.  
He was oriented to time, place, and person.  His 
concentration and memory were grossly intact.  

In the examiner's opinion, the veteran's PTSD had recently 
been exacerbated by his depressive symptoms associated with 
the loss of his son.  The examiner assigned a GAF score of 
41, noting that the veteran's social and vocational 
functioning appeared to have worsened over the past several 
years.  He described the veteran's PTSD symptoms as 
"pervasive and strong."  The examiner opined that the 
veteran was unemployable.  

An April 2002 VA Social and Industrial Survey report reflects 
that the veteran first started isolating himself from others 
after his return from military service.  His feelings of 
being overwhelmed and lost continued.  The social worker 
examiner opined that it did not appear that he had adjusted 
to civilian society after returning from service as he 
suppressed his feelings and attempted to forget his inservice 
experiences as a way to cope.  His social impairment was 
described as "severe."  The social worker opined that the 
veteran would never improve to the point where he could be 
employed or handle the stress involved with his rental 
properties.  


Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2002).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2002).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2002).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2002).  For the above 
purposes, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2002).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2002).  

The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2001).  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions).  




Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, and associated correspondence, has 
given the appellant notice of the information and evidence 
necessary to substantiate his claim.  That is, he was 
provided with notice of the regulations pertaining to the 
claims at issue, a rationale of the denials, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
evidence he could submit herself or to sufficiently identify 
evidence and if private to complete authorization so that VA 
can obtain the evidence for him.  Such notice sufficiently 
placed the appellant on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the appellant's claim.  The Board notes that 
a variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as the obtainment of 
contemporaneous VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the appellant's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).



In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to him under this new law.  Moreover, he has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the appellant in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of 
Bernard, supra.

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  It is noted that a significant quantity of medical 
documentation has been obtained.  The appellant was afforded 
several VA examinations in connection with his appeal.  

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that he will not be prejudiced by its actions and that 
a remand of the claim for adjudication by the RO under the 
new law would only serve to further delay resolution of his 
claim.  See Barnard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F. 3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC has held that that "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

In any event, any deficiency in the duties to notify and 
assist the veteran in the development of his claim 
constitutes harmless error in view of the fact that the Board 
is granting the benefit sought on appeal.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


TDIU

As pointed out above, in determining whether the appellant is 
entitled to a TDIU, neither his non-service-connected 
disabilities nor his advancing age may be considered.  See 
38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task is to determine whether there are 
circumstances in this case apart from any non-service-
connected conditions and advancing age which would justify a 
TDIU.  

In other words, the Board must determine if there are 
circumstances, apart from non-service-connected disabilities, 
that place this veteran in a different position than other 
veterans with [the same] combined disability rating.  See 
38 C.F.R. § 4.16(a) (2002); Van Hoose, supra.  .  

The appellant is service-connected for PTSD, which is rated 
as 70 percent disabling.  That is his only service-connected 
disability.  The appellant meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a) 
(2002).  

In Van Hoose, supra, the CAVC noted: 

The question is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See 38 C.F.R. § 
4.16(a) (2002).

In this case, the appellant graduated from college and worked 
for many years.  The evidence reflects that his PTSD was not 
the cause of his termination of employment in the early 
1980s, and he did not return to regular employment after 
coping with his Guillain-Barre syndrome.  Since that time, 
the veteran and his wife have managed several rental 
properties that they owned.  The evidence reflects that in 
recent years, however, his ability to help his wife with the 
tasks that this entails has gradually diminished.  
Additionally, the evidence reflects a resurgence of his PTSD 
symptoms, most likely exacerbated by the recent death of his 
son.  

A VA social worker and a VA examiner in April 2002 opined 
that the appellant was unemployable due to his service-
connected PTSD.  It is the Board's conclusion that the 
medical evidence of record indicates that he is incapable of 
doing productive work.  His PTSD symptoms are severe as 
evidenced by his current GAF score of 41.  See Diagnostic and 
Statistical Manual of Mental Disorders (DSM), Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

In short, the preponderance of the evidence shows that the 
appellant is precluded from substantially gainful employment 
by virtue of the disabling impact and manifestations of his 
service-connected PTSD.  The Board concludes that a TDIU is 
warranted under 38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

